The offense is manslaughter; punishment fixed at confinement in the penitentiary for a period of three years.
On the issue of self-defense the testimony of appellant and that of Cordie Davis was in conflict. The privilege of testing her qualification as a witness preliminary to receiving her evidence was denied appellant, and on her cross-examination she was shown, without objection from the State, to have been an unpardoned convict. This disqualified her as a witness, and appellant's motion to exclude her testimony should have been sustained. The statute is discussed and decisions cited in Corzine v. State, 88 Tex.Crim. Rep..
The error requires a reversal of the judgment, and it is so ordered.
Reversed and remanded. *Page 23